 


109 HR 6350 IH: To provide for the continuing operation of the Metropolitan Medical Response Program.
U.S. House of Representatives
2006-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6350 
IN THE HOUSE OF REPRESENTATIVES 
 
December 5, 2006 
Mr. Barton of Texas introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for the continuing operation of the Metropolitan Medical Response Program. 
 
 
1.Metropolitan medical response grant program 
(a)In generalThere is a Metropolitan Medical Response Program. 
(b)PurposesThe program shall include each purpose of the program as it existed on June 1, 2006. 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out the program for fiscal year 2008, an amount equal to the amount appropriated for the program for fiscal year 2007 and an additional $30,000,000. 
 
